Name: 2004/641/EC: Commission Decision of 14 September 2004 amending Decision 2002/627/EC establishing the European Regulators Group for Electronic Communications Networks and Services(Text with EEA relevance)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  communications
 Date Published: 2005-10-12; 2004-09-16

 16.9.2004 EN Official Journal of the European Union L 293/30 COMMISSION DECISION of 14 September 2004 amending Decision 2002/627/EC establishing the European Regulators Group for Electronic Communications Networks and Services (Text with EEA relevance) (2004/641/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas: (1) Commission Decision 2002/627/EC (1) established the European Regulators Group for Electronic Communications Networks and Services. (2) Operational experience with this group has highlighted the need to clarify issues concerning the membership of the Group and to focus the work of the Group on the tasks linked to day-to-day supervision of implementation of the new regulatory framework for electronic communications networks and services. (3) All Member States have established regulatory authorities with responsibilities for day to day oversight of the market for electronic communications, HAS DECIDED AS FOLLOWS: Article 1 Decision 2002/627/EC is amended as follows: 1. Article 2 is deleted; 2. in Article 3 the following paragraph is added: The Group shall advise and assist the Commission on any matter related to electronic communications networks and services within its competence, either at its own initiative or at the Commissions request.; 3. Article 4 is replaced by the following: Article 4 Membership 1. The Group shall be composed of the heads of the independent national regulatory authority established in each Member State with primary responsibility for overseeing the day-to-day operation of the market for electronic communications networks and services, or their representatives. There shall be one member per Member State. The Commission shall be represented at an appropriate level and shall provide the secretariat to the Group. 2. The relevant national authorities referred to in paragraph 1 are listed in the Annex. The Commission shall keep this list under review in the light of any changes introduced by Member States to the names or responsibilities of these authorities.. 4. Article 5 is amended as follows: (a) the first paragraph is deleted; (b) in the last paragraph, the first sentence is replaced by the following: Experts from EEA States that are not members of the European Union and those States that are candidates for accession to the European Union may participate as observers in the Group. 5. The text in the Annex to this Decision is added as an Annex. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 14 September 2004. For the Commission Olli REHN Member of the Commission (1) OJ L 200, 30.7.2002, p. 38. ANEXO  PÃ Ã LOHA  BILAG  ANHANG  ANNEKS  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  PIELIKUMS  PRIEDAS  MELLÃ KLET  ANNESS  BIJLAGE  ZAÃ Ã CZNIK  ANEXO  PRÃ LOHA  PRILOGA  LIITE  BILAGA List of Members of the ERG Country National Regulatory Authority Belgique/BelgiÃ « Institut belge des services postaux et des tÃ ©lÃ ©communications (IBPT) Belgisch Instituut voor postdiensten en telecommunicatie (BIPT) Ã eskÃ ¡ republika Ã eskÃ ½ telekomunikaÃ nÃ ­ Ã ºÃ ad (Ã TÃ ) Danmark IT- og Telestyrelsen  National IT and Telecom Agency (NITA) Deutschland RegulierungsbehÃ ¶rde fÃ ¼r Telekommunikation und Post (Reg TP) Eesti Sideamet (SIDEAMET) Ã Ã »Ã »Ã ¬Ã ´Ã ± Ã Ã ¸Ã ½Ã ¹Ã ºÃ ® Ã ÃÃ ¹Ã Ã Ã ¿ÃÃ ® Ã ¤Ã ·Ã »Ã µÃÃ ¹Ã ºÃ ¿Ã ¹Ã ½Ã Ã ½Ã ¹Ã Ã ½ Ã ºÃ ±Ã ¹ Ã ¤Ã ±Ã Ã Ã ´Ã Ã ¿Ã ¼Ã µÃ ¯Ã Ã ½ EllÃ ¡da National Telecommunications and Post Commission (EETT) EspaÃ ±a ComisiÃ ³n del Mercado de las Telecomunicaciones (CMT) France AutoritÃ © de RÃ ©gulation des TÃ ©lÃ ©communications (ART) Ireland Commission for Communications Regulation (ComReg) Italia AutoritÃ per le garanzie nelle comunicazioni (AGCOM) Kypros Office of the Commissioner of Telecommunications and Postal Regulation (OCTPR) Latvija Sabiedrisko pakalpojumu regulÃ Ã ¡anas komisija (SPRK) Lietuva RyÃ ¡iÃ ³ reguliavimo tarnyba (RRT) Luxembourg Institut Luxembourgeois de RÃ ©gulation (ILR) MagyarorszÃ ¡g Nemzeti HÃ ­rkÃ ¶zlÃ ©si HatÃ ³sÃ ¡g (NHH) Malta Malta Communications Authority (MCA) Nederland Onafhankelijke Post en Telecommunicatie Autoriteit (OPTA) Ã sterreich Rundfunk und Telekom Regulierungs-GmbH (RTR) Polska UrzÃ d Regulacji Telekomunikacji i Poczty (URTiP) Portugal ICP  Autoridade Nacional de ComunicaÃ §Ã µes (ICP-ANACOM) Slovenija Agencija za telekomunikacije, radiodifuzijo in poÃ ¡to Republike Slovenije (ATRP) Slovensko TelekomunikaÃ nÃ ½ Ã ºrad Slovenskej republiky (TU SR) Suomi Finland ViestintÃ ¤virasto Kommunikationsverket (FICORA) Sverige Post- och telestyrelsen (PTS) United Kingdom Office of Communications (Ofcom)